
	
		II
		110th CONGRESS
		1st Session
		S. 852
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To deauthorize the project for navigation,
		  Tenants Harbor, Maine.
	
	
		1.Tenants harbor,
			 MaineThe project for
			 navigation, Tenants Harbor, Maine, authorized by the first section of the Act
			 of March 2, 1919 (40 Stat. 1275, chapter 95), is not
			 authorized after the date of enactment of this Act.
		
